DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-16, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (PGPub 2005/0178760 cited in IDS) in view of Benedetti et al (PGPub 2010/0140271).
Regarding Claim 1, Chang teaches a method for manufacturing a microprojection unit (Abstract) that includes a microprojection tool (Fig. 1- microneedle array structure 20) including, on a base (Fig. 1- substrate 22), a protrusion (Fig. 3- protrusion 32) with a hollow interior (Fig. 3- passageway 34 through protrusion 32); and a base component having a liquid retention space that is in communication with the interior of the protrusion through the base (Fig. 2- internal chamber 30 of substrate 22 in fluid connection with protrusion 32)), the microprojection tool being joined to a tip end of the base component (Fig. 1- protrusions 32 on the face of substrate 22), the manufacturing method comprising: a microprojection tool forming step including:
bringing a projecting mold part into contact from one surface side of a base sheet including a thermoplastic resin, and thus forming a protrusion that protrudes from another surface side of the base sheet ([0028]- second tool 44 has a projection; sheet material is embossed by mating of first tool 42 and second tool 44), and
withdrawing the projecting mold part from the interior of the protrusion ([0030]- the embossed sheet is removed from the tool).

Chang shows the completed device wherein the microprojection sheet is joined to the base component (Fig. 2) does not appear to explicitly teach a joining step of joining: the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component; and a cutting step of cutting the base sheet, to which the base component has been joined, along a contour of the base component at a position more inward than the base component's contour in a planar view of the base sheet as viewed from the microprojection tool side, to manufacture the microprojection unit.

Benedetti teaches a method of forming a sealed container (Abstract) wherein the method includes a cut and weld operation (Figs. 1-4) in order to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap [0071].
Although Chang discloses having microneedles 26 connected to substrate 22 (Fig. 2), it does not disclose how this structure is obtained.  However, Benedetti discloses including a cut and weld operation (Figs. 1-4) in order to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap [0071]. Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art to suitable way of joining two elements.  As Benedetti discloses a suitable way of cutting and welding to form a sealed container which is compatible with the materials of Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to include a joining and cutting step as taught by Benedetti with reasonable expectation of success to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between the cover portion and the top wall of the cap [0071] thus meeting the instant limitations of a joining step of joining: the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component; and a cutting step of cutting the base sheet, to which the base component has been joined, along a contour of the base component at a position more inward than the base component's contour in a planar view of the base sheet as viewed from the microprojection tool side, to manufacture the microprojection unit. 

Regarding Claim 2, Chang further teaches the base component includes a peripheral wall portion around an outer periphery of the liquid retention space (Fig. 2- internal chamber 30); and
Benedetti teaches in the cutting step, the base sheet is cut on a tip-end wall portion of the peripheral wall portion of the base component ([0071]- a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap).

Regarding Claim 3, Benedetti further teaches the joining step includes joining with heat sealing ([0060]- heat sealing), ultrasound ([0065]- cut/weld with ultrasound), a laser ([0068]- cut/weld with laser), or an adhesive ([0040]- adhering with sealant).

Regarding Claim 4, Benedetti further teaches the cutting step includes cutting with a punching blade or a laser ([0064]- cut with hot or cold blade or laser).

Regarding Claim 5, Benedetti further teaches in the joining step, a first lower opening plate is arranged on the one surface side of the base sheet and a first upper opening plate is arranged on the other surface side of the base sheet, and joining is performed in a state where the base sheet, in which the microprojection tool has been formed, is sandwiched between the first lower opening plate and the first upper opening plate; and after the joining step, the first lower opening plate is moved downward and the first upper opening plate is moved upward ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 6, Benedetti further teaches in the joining step, a base component fixing part is arranged on the one surface side of the base sheet, and the base component is held in a manner that an outer shape of the base component's bottom portion side is fitted in a depression of the base component fixing part and the tip-end wall portion of the base component's peripheral wall portion is exposed ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 7, Benedetti further teaches in the joining step, a first lower opening plate is arranged on the one surface side of the base sheet, a first upper opening plate is arranged on the other surface side of the base sheet, and a joining member is arranged on the other surface side of the base sheet, and heating is performed at a tip-end portion of the joining member in a state where the base sheet, in which the microprojection tool has been formed, is sandwiched between the first lower opening plate and the first upper opening plate; and the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component are joined together by forming a joined region in the microprojection unit while causing the base component's tip-end wall portion and a portion of the base sheet located on the tip-end wall portion of the base component's peripheral wall portion to melt ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 10, Benedetti further teaches after the joining step, the joining member is moved upward, in a thickness direction, from the other surface side of the base sheet, the first lower opening plate is moved downward, and the first upper opening plate is moved upward ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 11, Benedetti further teaches in the cutting step, a second lower opening plate is arranged on the one surface side of the base sheet and a second upper opening plate is arranged on the other surface side of the base sheet, and the microprojection unit is manufactured in a state where the base sheet, to which the base component has been joined, is sandwiched between the second lower opening plate and the second upper opening plate; and after the cutting step, the second lower opening plate is moved downward and the second upper opening plate is moved upward ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 12, Benedetti further teaches in the cutting step, a second lower opening plate is arranged on the one surface side of the base sheet, a second upper opening plate is arranged on the other surface side of the base sheet, and a cutting section is arranged on the other surface side of the base sheet, and the cutting section is passed through an opening of the second upper opening plate from the other surface side of the base sheet in a state where the base sheet, to which the base component has been joined, is sandwiched between the second lower opening plate and the second upper opening plate; and the microprojection unit is manufactured by bringing a blade at a tip-end portion of the cutting section into contact with the other surface of the base sheet to cut the base sheet along the contour of the base component at a position more inward than the base component's contour in a planar view from the microprojection tool side ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 13, Benedetti further teaches after the cutting step, the cutting section is moved upward, in the thickness direction, from the other surface side of the base sheet, the second lower opening plate is moved downward, and the second upper opening plate is moved upward; and then, a trimmed portion of the base sheet sandwiched between the second lower opening plate and the second upper opening plate is removed after moving the second lower opening plate downward and moving the second upper opening plate upward ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 14, Chang teaches a method for manufacturing a microprojection unit (Abstract) that includes a microprojection tool (Fig. 1- microneedle array structure 20) including, on a base (Fig. 1- substrate 22), a protrusion (Fig. 3- protrusion 32) with a hollow interior (Fig. 3- passageway 34 through protrusion 32); and a base component having a liquid retention space that is in communication with the interior of the protrusion through the base (Fig. 2- internal chamber 30 of substrate 22 in fluid connection with protrusion 32)), the microprojection tool being joined to a tip end of the base component (Fig. 1- protrusions 32 on the face of substrate 22), the manufacturing method comprising: a microprojection tool forming step including:
bringing a projecting mold part into contact from one surface side of a base sheet including a thermoplastic resin, and thus forming a protrusion that protrudes from another surface side of the base sheet ([0028]- second tool 44 has a projection; sheet material is embossed by mating of first tool 42 and second tool 44), and
withdrawing the projecting mold part from the interior of the protrusion ([0030]- the embossed sheet is removed from the tool).

Chang shows the completed device wherein the microprojection sheet is joined to the base component (Fig. 2) does not appear to explicitly teach a joining-cutting step of joining the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component, and simultaneously cutting the base sheet, along a contour of the base component at a position more inward than the base component's contour in a planar view of the base sheet as viewed from the microprojection tool side, to manufacture the microprojection unit.

Benedetti teach an alternative method of forming a sealed container (Abstract) wherein the method includes a simultaneous cut and weld operation ([0065]; Figs. 1-4) in order to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap [0071].
Although Chang discloses having microneedles 26 connected to substrate 22 (Fig. 2), it does not disclose how this structure is obtained.  However, Benedetti discloses including a cut and weld operation (Figs. 1-4) in order to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap [0071]. Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art to suitable way of joining two elements.  As Benedetti discloses a suitable way of cutting and welding to form a sealed container which is compatible with the materials of Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang to include a simultaneous joining and cutting step as taught by Benedetti with reasonable expectation of success to obtain a complete cut of the material under top wall of cap and a weld around the cutting zone and between cover portion and the top wall of the cap [0071], thus meeting the instant limitation of a joining-cutting step of joining the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component, and simultaneously cutting the base sheet, along a contour of the base component at a position more inward than the base component's contour in a planar view of the base sheet as viewed from the microprojection tool side, to manufacture the microprojection unit.

Regarding Claim 15, Benedetti further teaches in the joining-cutting step, a third lower opening plate is arranged on the one surface side of the base sheet and a third upper opening plate is arranged on the other surface side of the base sheet are used, and the microprojection unit is manufactured in a state where the base sheet, in which the protrusion has been formed, is sandwiched between the third lower opening plate and the third upper opening plate; and after the joining-cutting step, the third lower opening plate is moved downward and the third upper opening plate is moved upward ([0065]- pressure member 30 is moved to and from backing member 32 to obtain the desired compression force during ultrasound generation).

Regarding Claim 16, Chang further teaches a continuous base sheet is transported intermittently by: paying out the continuous base sheet from a material roll of the base sheet; transporting the base sheet in a transporting direction; and stopping transportation of the base sheet when the base sheet has been fed to a predetermined position (Fig. 6- supply roll 70 feeding the embossing system).

Regarding Claim 46, Chang further teaches the method further comprises forming an opening in a vicinity of a tip of the protrusion by bringing the projection mold part into contact from one surface side a base sheet including a thermoplastic resin until it penetrates the base sheet (Fig. 3).

Regarding Claim 47, Chang further teaches the base sheet and the base component each contain a thermoplastic resin [0048] and 
Benedetti also teaches utilizing thermoplastic material [0053] and the joining of the one surface side of the base sheet, in which the microprojection tool has been formed, and the tip end of the base component comprises fusion-bonding [0071].

Regarding Claim 48, Benedetti further teaches the method further comprises providing an ultrasonic vibration device which heats the projecting mold part [0065].

Regarding Claim 49, Benedetti further teaches the ultrasonic vibration device heats the projection mold part to a temperature that is equal to or higher than the softening temperature of the base sheet and below the melting temperature of the base sheet ([0071]- the material around the cutting zone melts thus the temperature is equal to or higher than is equal to or higher than the softening temperature of the base sheet and below the melting temperature of the base sheet).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (PGPub 2005/0178760 cited in IDS) in view of Benedetti et al (PGPub 2010/0140271) and Kato et al (PGPub 2014/0154494 cited in IDS).
Regarding Claim 8, Chang and Benedetti do not appear to explicitly teach a heating temperature when the joining member contacts the base sheet is from 100°C to 300°C.
Kato teaches an alternative molding operation (Abstract) wherein the molding cylinder was set to 250°C [0122] in order to obtain a high-strength bonded body [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Benedetti to include a molding temperature of  250°C as taught by Kato with reasonable expectation of success to obtain a high-strength bonded body [0014]. 

Regarding Claim 9, Chang and Benedetti do not appear to explicitly teach a heating time when the joining member contacts the base sheet is from 0.1 to 5.0 seconds.
Kato teaches an alternative molding operation (Abstract) wherein the heating time is 0.1 to 10 seconds [0084] in order to obtain a high-strength bonded body [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Benedetti  to include a molding time of  0.1 to 10 seconds as taught by Kato with reasonable expectation of success to obtain a high-strength bonded body [0014]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        9/27/22

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748